DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2018/0348955 A1).
As to claim 1, Gao discloses a method for erasing handwriting on an electronic whiteboard (Gao, see FIGS. 6-7, [0049], a method for the “presentation system 100 in which a user is using a gesture to erase portions of her writings and drawings (see FIG. 2)”), comprising:
	obtaining first contact points (Gao, FIG. 6, [0049], “the user has placed three fingers at touch points 600”; FIG. 7, [0050], “touch event 702”); and enabling an erasing mode (Gao, FIG. 7, [0050], “the system (100) will detect 706 one or more gestures. If the gestures correspond to an erasing type gesture then an eraser is detected at 710”) when a quantity of the first contact points is greater than a preset value (Gao, FIG. 6, [0049], “multiple substantially simultaneous touch contacts indicative of a user's intent to erase markings”);
	obtaining second contact points (Gao, FIG. 6, [0049], “moved them along paths 603 towards touch points 604”) in the erasing mode (Gao, FIG. 7, [0050], “an eraser is detected at 710”), and calculating an erasing region according to the first contact points and the second contact points; (Gao, FIGS. 6-7, [0050], “determining the details of the erasure in question includes calculating the speeds of pointer (points of contact with touch screen (102)) movements, changes in direction of the points, the size of the area covered by the moving pointers, as well as the types of pointers (for example, small, large, hand, and fingers)”) and deleting handwriting data in the erasing region (Gao, FIGS. 6-7, [0050], “the detected gesture will be treated 716 as an erasure and the text or other markings present under the affected area will be no longer be displayed by the touch screen (102), that is they will be "erased" (see FIG. 6)”). 
	As to claim 6, Gao discloses the method for erasing handwriting on an electronic whiteboard according to claim 1, wherein the obtaining first contact points (Gao, FIG. 6, [0049], “the user has placed three fingers at touch points 600”; FIG. 7, [0050], “touch event 702”), and enabling an erasing mode (Gao, FIG. 7, [0050], “the system (100) will detect 706 one or more 
	exiting the erasing mode when a touch screen of the electronic whiteboard detects no contact point ([0050], FIG. 7, “if the area is not remaining constant, the system (100) determines that the gesture is (probably) not intended by the user to be an erasing action, and proceeds to step 724 in which the system (100) will determine whether another type of gesture is detected”). 
As to claim 7, it differs from claim 1 only in that it is the apparatus for the method for erasing handwriting on an electronic whiteboard of claim 1.  It recites the similar limitations as in claim 1, and Gao discloses them.  Please see claim 1 for detailed analysis.
	As to claim 10, Gao discloses a device for erasing handwriting on an electronic whiteboard (Gao, see FIGS. 6-7, [0049], the “presentation system 100 in which a user is using a gesture to erase portions of her writings and drawings (see FIG. 2)”), comprising a processor (Gao, FIG. 8, [0051], “processing unit (CPU or processor) 820”), a memory (Gao, FIG. 8, [0051], “memory 830”), and a computer program that is stored in the memory and configured to be executed by the processor (Gao, FIG. 8, [0052], “the drives and the associated computer readable storage media provide nonvolatile storage of computer readable instructions, data structures, program modules and other data for the presentation system 800”), wherein when executing the computer program, the processor (Gao, FIG. 8, [0051], “processing unit (CPU or processor) 820”) implements the method for erasing handwriting on an electronic whiteboard (Gao, see FIGS. 6-7, [0049], the “presentation system 100 in which a user is using a gesture to erase portions of her writings and drawings (see FIG. 2)”) according to claim 1.
claim 15, it recites the same limitations as in claim 10 differing only in that it refers to claim 6 while claim 10 refers to claim 1, and Gao discloses them.  Please see claim 10 for detailed analysis.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0348955 A1) in view of Wang (US 2015/0324694 A1, hereinafter Wang 1).
	As to claim 2, Gao teaches the method for erasing handwriting on an electronic whiteboard according to claim 1, wherein the calculating an erasing region according to the first contact points and the second contact points (Gao, FIGS. 6-7, [0050], “determining the details of the erasure in question includes calculating the speeds of pointer (points of contact with touch screen (102)) movements, changes in direction of the points, the size of the area covered by the moving pointers, 
generating contact point variables (Gao, FIGS. 6-7, [0050], e.g., “the speeds of pointer (points of contact with touch screen (102)) movements, changes in direction of the points”), wherein the contact point variables (Gao, FIGS. 6-7, [0050], e.g., “the speeds of pointer (points of contact with touch screen (102)) movements, changes in direction of the points”) comprise quantity information (Gao, FIGS. 6-7, [0050], e.g., “the speeds”) and position information (Gao, FIGS. 6-7, [0050], e.g., “changes in direction of the points”) of contact points in the erasing mode (Gao, FIG. 7, [0050], “an eraser is detected at 710”).
Gao fails to explicitly teach “calculating a convex polygonal erasing region according to the contact point variables by using a convex hull algorithm”.
However, Wang 1 teaches the concept of calculating a convex polygonal erasing region according to the contact point variables by using a convex hull algorithm (Wang 1, FIG. 2, [0031], “at the polygon 210, a convex hull algorithm in combination with the sliding time window may be implemented on the segmented or clustered locational data points to generate the corresponding convex hull polygons as shown in the derived polygons 210-2. The derived polygons 210-2 may include different types of polygons depending upon the spatial location of the locational data points within the time window snapshot”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of “determining the details of the erasure” taught by Gao to further perform the step of calculating “polygon 210” using a “convex hull algorithm”, as taught by Wang 1, in order to “perform efficient analysis of the locational data even if source data is inaccurate or inconsistent” (Wang 1, [0003]).
claim 3, Gao in view of Wang 1 teaches the method for erasing handwriting on an electronic whiteboard according to claim 2, wherein the deleting handwriting data in the erasing region (Gao, FIGS. 6-7, [0050], “the detected gesture will be treated 716 as an erasure and the text or other markings present under the affected area will be no longer be displayed by the touch screen (102), that is they will be "erased" (see FIG. 6)”) specifically comprises: 
	dividing handwriting into a plurality of geometric figures (Wang 1, e.g., see FIG. 6, [0062] “the example geometrical analysis diagram 600 illustrates a first object "i" with a convex hull polygon 602 that is defined by locational data points 604. Furthermore, the geometrical analysis diagram 600 shows a second object "j" with a convex hull polygon 606 that is defined by locational data points 608”); and 
	determining whether the geometric figure intersects with the convex polygon (Wang 1, e.g., see FIG. 6, [0063], “as shown, the locational data points of the moving objects "i" and "j" may be clustered by their trajectory similarity. With the trajectory mining algorithm, the similarity is measured by the closeness of the locational data points”); and 
	deleting handwriting data (Gao, FIGS. 6-7, [0050], “they will be "erased" (see FIG. 6)”) of the geometric figure when the geometric figure intersects with the convex polygon (Wang 1, e.g., see FIG. 6, [0063], “the similarity is measured by the closeness of the locational data points”).  Examiner renders the same motivation as in claim 2.
	As to claims 8-9, they recite the similar limitations as in claims 2-3, respectively, and Gao in view of Wang 1 teaches them.  Examiner renders the same motivation as in claim 2.  Please see claims 2-3 for detailed analysis.
claims 11-12, they recite the same limitations as in claim 10 differing only in that they refer to claims 2-3, respectively, while claim 10 refers to claim 1, and Gao teaches them.  Please see claim 10 for detailed analysis. 

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0348955 A1) in view of Wang (US 2015/0324694 A1, hereinafter Wang 1) and Wang et al. (US 2017/0109917 A1, hereinafter Wang 2).
As to claim 4, Gao in view of Wang 1 fails to explicitly teach the method for erasing handwriting on an electronic whiteboard according to claim 3, wherein the determining whether the geometric figure intersects with the convex polygon comprises: upon detecting that at least one endpoint of a line segment forming the handwriting is within the convex polygon, determining that the line segment intersects with the convex polygon.
However, Wang 2 teaches the concept of upon detecting that at least one endpoint of a line segment forming the handwriting is within the convex polygon, determining that the line segment intersects with the convex polygon (Wang 2, FIG. 2, [0062]-[0066], “determine a set of data points of the writing path 203” → “determine an erasing area 204” → “erase those data points on the complete writing path, which lie in the erasing area 205”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the step of calculating the polygon by which “the similarity is measured by the closeness of the locational data points” taught by Wang 1 to further perform the steps of “203~205”, as taught by Wang 2, in order to “improve in effect the precision of erasing on the electronic white board to the effect of an improved experience of the user” (Wang 2, [0034]).
claim 5, Wang 1 in view of Wang 2 teaches the method for erasing handwriting on an electronic whiteboard according to claim 3, wherein the determining whether the geometric figure intersects with the convex polygon (Wang 1, e.g., see FIG. 6, [0063], “the similarity is measured by the closeness of the locational data points”) comprises: upon detecting that a line segment forming the handwriting intersects with any edge of the convex polygon, determining that the line segment intersects with the convex polygon (Wang 2, Fig. 4A, [0066], “as illustrated in FIG. 4A, if a path between a data point 1 and a data point 8 is an erasing path, and a data point corresponds to a fixed erasing block according to the length of the fixed erasing block, then a union set including 8 erasing blocks corresponding to the data points 1 to 8 will be an erasing area”).  Examiner renders the same motivation as in claim 4.
As to claims 13-14, they recite the same limitations as in claim 10 differing only in that they refer to claims 4-5, respectively, while claim 10 refers to claim 1, and Gao teaches them.  Please see claim 10 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Choi et al. (US 2018/0246630 A1) teaches the concept of “obtaining first contact points; and enabling an erasing mode when a quantity of the first contact points is greater than a preset value” (e.g., see FIGS. 5 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 9, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***